324 S.W.3d 491 (2010)
Timothy KALTER, Movant/Appellant,
v.
STATE of Missouri, Respondent.
No. ED 93740.
Missouri Court of Appeals, Eastern District, Division Five.
November 9, 2010.
*492 Alexandra Johnson, St. Louis, MO, for Appellant.
Chris Koster, Attorney General, John W. Grantham, Assistant Attorney General, Jefferson City, MO, for Respondent.
Before GARY M. GAERTNER, JR., P.J., and MARY K. HOFF, J., and PATRICIA L. COHEN, J.

ORDER
PER CURIAM.
Timothy Kalter (Movant) appeals from the motion court's judgment denying his Rule 24.035 motion for post-conviction relief without an evidentiary hearing. On appeal, Movant argues that the motion court erred because his plea counsel, by failing to apprise him of the fact that the trial court could order consecutive sentences, provided him ineffective assistance that impinged on the voluntariness and understanding of his guilty pleas. We affirm the motion court's judgment.
We have reviewed the briefs of the parties and the record on appeal and find Movant is entitled to no relief on appeal. An extended opinion would have no precedential value. We have, however, provided a memorandum opinion for the use of the parties setting forth the reasons for our decision.
We affirm the motion court's judgment pursuant to Rule 84.16(b).